UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7598


ROBERT L. HEDRICK,

                    Plaintiff - Appellant,

             v.

UNITED STATES MARSHAL’S SERVICE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:15-cv-00532-LMB-MSN)


Submitted: July 24, 2020                                          Decided: July 29, 2020


Before GREGORY, Chief Judge, AGEE and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Hedrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert L. Hedrick appeals the district court’s order denying his post-judgment

motion filed in his closed civil case. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Hedrick v.

U.S. Marshal’s Serv., No. 1:15-cv-00532-LMB-MSN (E.D. Va. filed Sept. 3, 2019; entered

Sept. 4, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2